Citation Nr: 0300983	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

                    
THE ISSUE

Entitlement to an effective date earlier than September 1, 
2001 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from October 1968 to May 
1970.  Service in Vietnam is indicated by the evidence of 
record.

In a June 1970 rating decision, service connection was 
granted for malaria, an unidentified genitourinary 
condition (later identified as glomerulitis) and residuals 
of a gunshot wound scar on the left forearm.   In May 
1976, service connection was granted for residuals of acne 
vulgaris.

Service connection was granted for post-traumatic stress 
disorder (PTSD) in an April 1997 RO rating decision.  A 10 
percent disability rating was assigned.  The combined 
disability rating for the five service-connected 
disabilities was 20 percent.  The veteran appealed the 
disability rating assigned for PTSD.  In June 1998, the 
disability rating for PTSD was increased to 30 percent and 
the combined rating was increased to 40 percent.  In July 
1999, the disability rating for PTSD was increased to 50 
percent and the combined disability rating was increased 
to 60 percent.  In a June 2000 decision, the Board denied 
the veteran's appeal.

In June 2001, the RO received evidence that the veteran 
had been hospitalized for his service-connected PTSD at a 
VA facility from April 16, 2001 to June 26, 2001.  In 
September 2001, the RO granted a temporary total rating 
for PTSD, pursuant to 38 C.F.R. § 4.29, effective from 
April 16, 2001 to September 1, 2001.  A 70 percent 
disability rating was assigned for PTSD effective 
September 1, 2001.  The combined disability rating was 
also increased to 70 percent.  

The RO received a claim for a TDIU from the veteran 
through his attorney in October 2001.  In an April 2002 
rating decision, the RO granted the TDIU claim, effective 
from September 1, 2001.  The veteran disagreed with the 
effective date assigned in the April 2002 rating decision 
and initiated this appeal.  The appeal was perfected with 
the timely submission of the veteran's substantive appeal 
(VA Form 9) in October 2002.  

Other issue

The Board observes that in the April 2002 rating decision, 
in addition to granting a TDIU, the RO also established 
basic eligibility to Dependents' Educational Assistance 
from April 16, 2001.  That issue is not currently in 
appellate status, and accordingly it will not be addressed 
in this decision.


FINDINGS OF FACT

1.  An informal claim for TDIU was received on April 16, 
2001.  A formal claim for entitlement to TDIU was filed on 
October 12, 2001.  

2.  The evidence of record establishes that it was 
factually ascertainable that the veteran was unemployable 
as of April 16, 2001.

3.  A temporary total disability rating has been assigned 
under 38 C.F.R. § 4.29 from April 16, 2001 to September 1, 
2001.

CONCLUSION OF LAW

Entitlement to an effective date earlier than September 1, 
2001 for the grant of  TDIU is not shown by the evidence 
of record.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 
3.400(b), 4.16 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an earlier effective 
date for the grant of a TDIU.  As discussed in the 
Introduction, the effective date which was assigned by the 
RO for TDIU was September 1, 2001.  In addition, from 
April 16, 2001 to September 30, 2001 a temporary total 
disability rating was in effect.  Thus, for practical 
purposes the veteran seeks a total rating prior to April 
16, 2001.  Through his attorney, he has suggested that a 
June 1997 effective date be assigned.

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2002)].  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development 
of their claims.  Regulations implementing the VCAA have 
been enacted.  See §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The Board finds that the veteran received adequate 
notification of the type of evidence necessary to 
substantiate a claim for a TDIU.  The claim form completed 
by the veteran (VA Form 21-8940) in October 2001 prompted 
the veteran as to the information deemed necessary to 
support his claim, and provided the necessary 
authorization to release medical and employment 
information.  In this way, the veteran was informed of the 
information he must provide, and was notified of 
information which the RO might obtain, if necessary to 
grant the claim.  The veteran was also notified of the 
relevant law and regulations, and of the types of evidence 
that could be submitted by him in support of his claim, by 
the April 2002 rating decision, and by the September 2002 
statement of the case (SOC).  It is clear from submissions 
of the veteran through his attorney that he is cognizant 
of the types of evidence which would serve to support his 
claim. 

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

As discussed in more detail later in this decision, the 
matter of entitlement to an earlier effective date for a 
TDIU boils down to when the claim was received and when it 
was "factually ascertainable" that the veteran became 
unemployable.  See 38 C.F.R. § 3.400(o) (2002).

Of record are various communications from the veteran to 
the RO, as well as VA outpatient treatment reports, as 
well as reports of VA examination and hospitalization of 
the veteran dated March 1998, June 2001, August 2001 and 
December 2001.  In the opinion of the Board, the record is 
sufficient for it to render an informed decision in this 
case.   

The veteran's attorney has asked that the veteran be 
afforded another VA examination and a social and 
industrial survey, in order to ascertain whether he was 
unable to work prior to the date of his claim for a TDIU.  
The veteran's attorney in essence is contending that a 
physician's determination in 2002 or later, as to the 
level of the veteran's disability prior to his claim would 
satisfy the "factually ascertainable" requirement of 38 
C.F.R. § 3.400(o)(2). 

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is 
answered by the Board based on the evidence in a veteran's 
VA claims folder.  See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992): "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  See also Servello v. Derwinski, 3 
Vet. App. 196, 200 (1992) [the Board was required under 
statute and regulation to evaluate the evidence of record 
dating back to one year before the claim's filing to 
determine whether the veteran's unemployability due to 
service-connected disabilities was ascertainable within 
the year before he submitted his formal claim].  See also 
Scott v. Brown, 7 Vet. App. 184, 188 (1994) [citing 
Quarles] and Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
See also VAOPGCPREC 12-98.

It appears that the veteran's attorney would have VA 
obtain a medical opinion and a social and industrial 
survey on the chance that a someone would opine that the 
veteran was unemployable due to his service-connected 
disabilities sometime earlier than what the record now 
discloses.  However, as the Court has stated, VA's "duty 
to assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992) [emphasis as in 
original]; see also Counts v. Brown, 6 Vet. App. 473, 478-
79 (1994).  

At page 3 of the brief in support of his notice of 
disagreement, the veteran's attorney cites the Court's 
decision in McGrath v. Gober, 14 Vet. App. 28 (2000) in 
support of his request that VA obtain a retrospective 
examination of the veteran.  McGrath holds that in an 
original claim for benefits, the date the evidence is 
submitted or received is irrelevant when considering the 
effective date of an award.  However, McGrath dealt with 
an effective date for a service connection claim.  The 
instant case involves a claim for TDIU, which is 
essentially an increased rating claim.  There is nothing 
in the holding of McGrath that overrules or conflicts with 
the holdings in Quarles and Hazan, above, or overrides 
Counts and Gobber, which make it clear that VA's duty to 
assist does not include obtaining evidence which does not 
currently exist.  The Board therefore rejects the 
attorney's contention.

The Board notes that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits and 
requested in his October 2001 claim that his SSA file be 
obtained by the RO.  The Board is aware of the Court's 
holding in Martin v. Brown, 4 Vet. App. 136, 140 (1993) 
that SSA decisions are pertinent to a determination of 
ability to engage in substantially gainful employment, and 
that as such they cannot be ignored by the Board.  See 
also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, under the circumstances here presented, i.e., 
that a TDIU was granted by the RO and that only the 
effective date of that award is at issue, obtaining 
records pertaining to receipt of disability benefits from 
SSA would not avail the veteran.  SSA records could not 
establish that the veteran filed an earlier claim of 
entitlement to VA benefits.  Because service connection is 
a prerequisite for disability ratings under Title 38 but 
not for disability benefits under the Social Security Act, 
the disability "claim" in the two administrative 
proceedings is entirely different.  Although SSA 
determinations regarding unemployability and disability 
may be relevant in VA disability determinations, they are 
not binding on the VA.  Pierce v. West, No. 97-7067 (Fed. 
Cir. Mar. 16, 1998) (unpublished decision).  

Although it is true that SSA records could show that the 
veteran's unemployability was factually ascertainable 
prior to the RO's receipt of his claim of entitlement to 
TDIU, as will be discussed in more detail below the Board 
has determined that such is the case using the evidence 
now of record.  Obtaining SSA records to further establish 
fact this is unnecessary.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
BVA hearing and was presented several options for 
presenting personal testimony.  He indicated in his 
September 2002 substantive appeal that he did not want a 
BVA hearing.  His attorney has submitted written argument 
in his behalf.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent law and regulations 

TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent 
or more, or if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2002).  A claim for a total disability 
rating based upon individual unemployability "presupposes 
that the rating for the [service-connected] condition is 
less than 100%, and only asks for a TDIU because of 
'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, 
but not to his age or to any impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2002).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2002).  

In the case of claims for an increased disability rating, 
to include claims for TDIU, the effective date assigned is 
generally, the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2002).  If, however, the claim is filed 
within one year of the date that the evidence shows that 
an increase in disability has occurred, the earliest date 
as of which an increase is factually ascertainable will be 
used (not necessarily the date of receipt of the 
evidence).  38 C.F.R. § 3.400(o)(2).  See also Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  Evidence 
contained in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed 
will be dispositive.  Quarles, supra.

In the case of a claim for temporary total disability 
benefits, the effective date assigned under 38 C.F.R. § 
4.29 is generally, the date of hospital admission; under
38 C.F.R. § 4.30, generally, the date of hospital 
discharge (if following a § 4.29 TR), date of hospital 
admission (if less than 21 days), or date of outpatient 
surgery 
Note:  Under 38 C.F.R. § 3.400(o)(1), retroactive benefits 
will not be authorized after basic entitlement has lapsed.  
Thus, in certain circumstances, a claim for this benefit 
filed more than one year after basic entitlement to a 
temporary total rating has lapsed may not be payable.

Claims

A specific claim in the form prescribed by the Secretary 
of VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 
3.151(a) (2002).  The term "claim" or "application" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim 
has been filed which meets the requirements of 38 C.F.R. 
§§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2002).

If, after an initial RO denial, but before the expiration 
of the appeal period and before a final Board decision, 
the veteran submits additional evidence that shows an 
increase, use the date of receipt of the claim that led to 
the initial denial, unless, of course, the evidence shows 
that the increase was not warranted until a later date.  
38 C.F.R. § 3.400(q)(1)(i); VAOGCPREC 12-98.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or 
treatment as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report 
or for a period of one year prior to the date of receipt 
of the report.  See 38 C.F.R. § 3.157 (2002).  As to 
reports prepared by VA or the uniformed services, the date 
of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital.  38 C.F.R. § 
3.157(b)(1) (2002).

Rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).  The VA Schedule for 
Rating Disabilities provides in pertinent part as follows:

PTSD

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

70% Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Board observes in passing that effective November 7, 
1996, before the veteran's initial claim with respect to 
PTSD was filed, VA's Rating Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Only the current version 
of the schedular criteria is applicable.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 
32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). Scores ranging 
from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up other children, is defiant at home, and is 
failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment 
in communication (e. g., largely incoherent or mute). A 
GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 	

Factual Background

The veteran filed a claim for service connection for PTSD 
in March 1997.  That claim was granted in an April 1997 
rating decision, and a 10 percent disability rating was 
assigned, effective from the date of the claim, March 14, 
1997.  The veteran's combined disability rating was 20 
percent.  The veteran disagreed with the April 1997 rating 
decision.  

Outpatient treatment records from February 1995 to August 
1996 show ongoing treatment for symptoms of PTSD.  The 
veteran was shown to be employed as an analyst in the 
computer department of an airline, in reports dated 
February 1995.  In a March 1995 report, the veteran stated 
that his PTSD rarely affected his work, since he kept 
busy.  In a December 1995 report, he stated that he had 
worked for the same company for 17 years, this was still 
his job and he was going strong.  In March 1996, he stated 
that working at his company was his savior, and things 
were going well there.  The veteran's Global Assessment of 
Functioning (GAF) score was recorded as 81 to 90 in 
January 1996.

In the December 1997 VA Form 9, the veteran stated that he 
was seeking the maximum level of benefits commensurate 
with his condition, for which he was service connected.  
He challenged statements of the RO regarding his 
occupational performance, stating, in order for him to 
survive, he must work, and if such work is done 
proficiently, it is only because he wanted to continue to 
survive.

A March 1998 VA examination shows a complaint of the 
veteran that his job duties had recently been changed.  He 
was performing work which he believed to be inferior to 
his previous assignment and he was required to work on a 
shift schedule.  He stated that he was fighting with his 
employer to regain his former position.  The veteran's GAF 
score was 50.

In a June 1998 rating decision, the veteran's disability 
rating for PTSD was increased to 30 percent, effective 
from the date of the claim, March 14, 1997.  His combined 
rating was 40 percent.

At a RO hearing in July 1999, the veteran testified that 
he was told that his former position at work was 
eliminated, and that his new duties required him to do 
shift work.  This interfered with his sleeping, and he 
began feeling hostility at work.  He described an incident 
in June of 1997 where he threatened his manager and was 
required to undergo therapy and to be escorted when on the 
job site for a period of three to four months.  

In a July 1999 SSOC, the veteran's disability rating for 
PTSD was increased to 50 percent, effective from the date 
of the original claim, March 14, 1997.  His combined 
rating was 60 percent.

In November 1999, the veteran filed a claim, requesting a 
reevaluation of and increased rating for his PTSD.  He 
stated that his rating should have been higher than 50 
percent, based on symptoms such as severe panic attacks, 
chronic sleep disturbance, difficulty in understanding 
complex commands, impairment of short and long term 
memory, impaired judgment, impaired abstract thinking, 
disturbance of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

In January 2000, the veteran described his current work 
situation as working alone, so as not to be a hazard to 
others.  In that document, and in a June 2000 informal 
hearing presentation, he requested a 70 percent evaluation 
for his PTSD.  In a July 2000 BVA decision, a rating 
higher than 50 percent for PTSD was denied.

A VA hospitalization report shows that the veteran was 
admitted on April 16, 2001, complaining of fear of losing 
control and hurting his neighbor.  According to the 
veteran, the neighbor had "called the police on him" three 
times.  The report showed that the veteran had a very good 
work history and had worked for 23 years for his company.  
His GAF score on admission was 30.  The veteran was 
discharged on June 26, 2001 with a GAF of 40.   However, 
he was readmitted to the VA hospital on June 29, 2001.  
The hospitalization report shows that the veteran was not 
adjusting and needed a hospital setting.  At discharge in 
August 2001, his GAF score was 40.  This was also 
described as his highest functional level for the previous 
year.

In a September 2001 rating decision, the veteran's 
disability rating for PTSD was increased to 70 percent, 
effective from September 1, 2001.  He was also granted a 
temporary total rating under 38 C.F.R. § 4.29 from April 
16, 2001 to September 1, 2001, due to hospitalization.  

An October 2001 VA hospitalization report showed the 
veteran suffering from feelings of increased anger towards 
his supervisors at work, whom he felt were hostile towards 
him.  The veteran's symptoms were said to have been 
exacerbated by the September 11th attacks.  At discharge in 
December 2001, he was found to be incompetent to handle 
funds and unemployable.  His GAF score was 35 at 
admission, 40 at discharge, and no higher than 40 for the 
previous year.

In October 2001, the veteran filed a claim for a TDIU.  He 
stated that, following his hospital discharge in August 
2001, he returned to work on a temporary basis, but 
removed himself on September 20, 2001 due to his 
psychiatric condition.



Analysis

The veteran contends that he is entitled to an effective 
date of June 1, 1997 for the grant of a TDIU.  He has put 
forward several theories in support of this contention, 
which the Board will address below.  

First, the Board must establish the date the veteran filed 
his claim.  As stated above, the effective date assigned 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2002).  

The Board believes, from a review of the record, that a 
formal claim for a TDIU was not received prior to October 
2001.  The veteran does not appear to contend otherwise.  
In fact, the veteran's attorney stated in the notice of 
disagreement that October 2001 was the date of the formal 
claim for a TDIU.  However, the veteran's attorney appears 
to contend that a TDIU claim should have been inferred by 
the RO from evidence presented prior to the October 2001 
claim, citing Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].  Remarkably, the 
veteran's attorney does not specifically identify what 
evidence of record contains such a reasonably inferred 
claim, but vaguely states that the veteran is entitled to 
an earlier effective date for a TDIU "based on the 
inferred claim of Individual Unemployability as of the 
true Effective Date for this claim."  The attorney does 
not specify what he believes that "true" effective date to 
be.  

The veteran's attorney similarly contends, in the July 
2002 notice of disagreement, that, although the formal 
claim was received in October 2001, the veteran is 
entitled to an earlier effective date by virtue of his 
filing an informal claim as defined under 38 C.F.R. §§ 
3.155 and 3.157.  Again, the veteran's attorney does not 
specify what evidence he believes constitutes an informal 
claim, nor does he identify the effective date to which he 
believes such an informal claim entitles the veteran.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which 
may be interpreted as applications or claims, formal and 
informal, for benefits. In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2001);  see also Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  See 38 C.F.R. § 3.155(a) (2001).

The question which must be addressed by the Board is 
whether any written communication to VA prior to October 
12, 2001 evidenced a belief by the veteran that he was 
entitled to a TDIU by virtue of unemployability.  See 38 
C.F.R. § 3.1(p).  It should be noted that the veteran is 
not required to mention "unemployability" specifically.  
See Gleicher v. Derwinski, 2 Vet. App. 26, 27 (1991) 
[reversing Board decision denying individual 
unemployability benefits where appellant had requested 
that VA increase 70 percent disability rating to 100 
percent but did not request specifically a total rating 
based on individual unemployability]; Snow v. Derwinski, 1 
Vet. App. 417 (1991) [remanding matter to the Board for 
consideration of individual unemployability claim where 
appellant had not raised it explicitly but had stated in 
submissions to VA that he believed he was 100 percent 
disabled and that last employer would not rehire him due 
to his service-connected disability].  See also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory 
duty to assist means that VA must liberally read all 
documents or oral testimony submitted to include all 
issues presented]; and Douglas, supra [VA is obligated to 
consider all issues reasonably inferred from the evidence 
of record].

The Board has reviewed all the evidence and can identify 
nothing that would serve as a prior formal claim for a 
TDIU.  However, as will be discussed below, the Board has 
concluded that the report of the veteran's psychiatric 
hospitalization which began on April 16, 2001 serves as an 
informal claim.

As noted above, the veteran filed a claim for service 
connection for PTSD in March 1997.  His combined 
disability rating after service connection for PTSD was 
granted was 20 percent.  He disagreed with the assigned 
disability rating and initiated an appeal.  In his 
December 1997 VA Form 9, the veteran stated that he was 
seeking the maximum level of benefits commensurate with 
his [PTSD] condition.  However, this statement does not in 
any way indicate what he believed that level of benefits 
might be.  It most certainly does not indicate that the 
veteran was requesting a total rating at that time, that 
he believed that he was unemployable  or that he had 
evidence supporting unemployability.  He was in fact 
employed at that time.  The veteran challenged statements 
of the RO in the June 1997 SOC indicating good 
occupational performance, stating that in order for him to 
survive, he must work, and if it is done proficiently, it 
is only because he wants to continue to survive.  However, 
this statement does not indicate that the veteran was 
claiming to be unemployable.  On the contrary, it 
indicated that he could perform acceptably, and rather 
appeared to indicate that he did not believe his good work 
performance should weigh against him in establishing a 
higher rating for PTSD.

At a RO hearing in July 1999, the veteran testified that 
he was told that his former position at work was 
eliminated, and that his new duties required him to do 
shift work.  This interfered with his sleeping, and he 
began feeling hostility at work.  He described an incident 
in June of 1997 where he threatened his manager and was 
required to undergo therapy and to be escorted when on the 
job site for a period of three to four months.  This 
statement does not indicate that the veteran had lost his 
job, that he was in danger of losing his job, or that he 
was unemployable at that time.  It certainly indicates a 
level of occupational impairment that could be attributed 
to service connected disability, but it does not indicate 
actual unemployability, or that the veteran was claiming 
to be unemployable, or that he was requesting a total 
disability rating.  

In November 1999, the veteran filed a claim requesting a 
reevaluation of and increased rating for his PTSD.  He 
stated that his rating should have been higher than 50 
percent.  The veteran again did not point to evidence of 
unemployability and did not request a total rating; he was 
in fact employed at this time, and the symptoms he listed 
as reflective of his condition match almost perfectly the 
criteria for a 50 percent rating under the rating schedule 
for PTSD, reflecting occupational and social impairment 
with reduced reliability and productivity, but not 
suggesting unemployability.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

In a January 2000 Form 646, the veteran described his 
current work situation as working alone, so as not to be a 
hazard to others.  In that document, and in a June 2000 
informal hearing presentation, he did not claim TDIU but 
specifically requested a 70 percent evaluation for his 
PTSD.  

The veteran was hospitalized for PTSD on April 16, 2001.  
The report showed that the veteran had a very good work 
history and had worked for 23 years for his company.  His 
GAF score was 30.  A July 2001 hospitalization report 
shows that the veteran was not adjusting and needed 
further hospitalization.  At discharge in August 2001, his 
GAF score was 40.  This was also described as his highest 
function level for the previous year.  The veteran was 
again hospitalized for PTSD in October 2001.  He was found 
to be incompetent to handle funds and to be unemployable.  
His GAF score was 40 at that time, and was found to have 
been no higher than 40 for the previous year.

In October 2001, the RO received the veteran's claim for a 
TDIU, and this claim was granted, effective from September 
1, 2001.  The effective date was chosen based on 
expiration of a temporary total rating based on 
hospitalization, pursuant to 38 C.F.R. § 4.29, which began 
on April 16, 2001.  

Based on a careful review of the record, it is the 
conclusion of the Board that the hospitalization report 
beginning April 16,  2001 provides evidence of 
unemployability and can be considered as an informal claim 
for TDIU.  The veteran 
filed a formal claim in October 2001, within one year 
thereafter.  See 38 C.F.R. §§ 3.155, 3.157 (2002).

No earlier communication which satisfies the requirements 
for a claim, formal or informal, has been identified by 
the Board or by the veteran through his attorney.  With 
respect previous communications, the Board can identify 
nothing to indicate that the veteran was claiming a total 
disability rating or that he was alleging unemployability, 
and the veteran has pointed to no such evidence.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the 
appellant. The Court has also held that an appellant must 
have asserted the claim expressly or impliedly.  See 
Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  
Accordingly, the Board does not believe that a claim for a 
TDIU, either formal or informal from any claim or 
communication received prior to October 2001 aside from 
the report of VA hospitalization beginning April 16, 2001.  

The veteran's attorney also contends in the July 2002 
notice of disagreement that the veteran is entitled to an 
earlier effective date under the provisions of 38 C.F.R. 
3.156 (b) and 38 U.S.C.A. 5110 (b).  These provisions 
allow that new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed (including 
evidence received prior to an appellate decision and 
referred to the agency of original jurisdiction by the 
Board of Veterans Appeals without consideration in that 
decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)), will be considered as having been filed 
in connection with the claim which was pending at the 
beginning of the appeal period.  Further, the veteran's 
attorney contends in the July 2002 notice of disagreement 
that the veteran is entitled to an earlier effective date 
based on evidence received within the appeal period of a 
prior denial, under 38 C.F.R. 3.400 (q)(1).  However, the 
veteran's attorney has not identified any prior denial or 
prior unadjudicated claim for TDIU on which a claim to 
reopen could be based and the Board can identify none.  As 
discussed above, there is no indication from a review of 
the record that the veteran ever filed a formal claim for 
a TDIU prior to October 2001.  Therefore, there could be 
no prior denial. 

For the reasons stated, the Board finds that no formal 
claim was received prior to October 2001, and no informal 
claim was received prior to April 16, 2001.  The date of 
claim is therefore established as being April 16, 2001.  

Under the provisions of 38 C.F.R. § 3.400(o), to determine 
the proper effective date, the Board must now determine 
the date entitlement arose.  As discussed above, this 
involves determining when it was factually ascertainable 
that an increase in disability took place, if such was 
factually ascertainable within the year prior to April 16, 
2001.  
  
The veteran's attorney contends at page 3 of the brief in 
support of the July 2002 notice of disagreement that, 
under provisions of 38 C.F.R. § 3.400 (o)(2), it is 
factually ascertainable that an increase in disability 
occurred in the year prior to the date his claim was 
filed, which he reckoned to be October 9, 2001.  The only 
date cited by the attorney with respect to factual 
ascertainability was April 16, 2001, which as discussed 
above the Board has recognized as the date of filing of an 
informal claim of entitlement to TDIU.         

The record indicates that the veteran was employed until 
his hospitalization on April 16, 2001.  After lengthy 
hospitalizations in the spring and summer of 2001, he 
attempted to return to work, but could not tolerate the 
situation and left work for good in September 2001.  He 
thereupon filed his TDIU claim, which was granted 
effective September 1, 2001. 

The veteran's attorney has contended at page 2 of his 
brief that the veteran's employment was "sheltered", 
because he had to be placed in an environment where he 
could work alone after an incident in June 1997 when he 
threatened his manager.  The veteran's attorney contends 
that this fulfills the requirement for TDIU pursuant to 
38 C.F.R. § 4.16(a), and therefore, the veteran should be 
entitled to TDIU from June 1, 1997.

Even if the attorney's contention could be supported 
factually, because no TDIU claim was filed prior to April 
16, 2001, an effective date of June 1, 1997 is not 
possible.  The earliest possible effective date might be 
April 16, 2000.  At best, the attorney's contention serves 
as possible reason for establishing that it was factually 
ascertainable that an increase in disability occurred by 
which unemployability was shown in the year prior to the 
date the claim was filed.

The Board believes that the contentions of the veteran's 
attorney with respect to the veteran's being placed in a 
"sheltered work environment" as a basis for a finding that 
he was unemployable are without support in the applicable 
regulations.  38 C.F.R. § 4.16(a) generally refers to 
"marginal employment".  Under the regulation, marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited 
to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment. 

In short, the regulation cited by the attorney, 38 C.F.R. 
§ 4.16, does not refer to a "sheltered work environment" 
but rather refers to work in a "protected environment" 
such as a sheltered workshop.  There is absolutely no 
evidence that the veteran was employed in a sheltered 
workshop.  Indeed, the veteran was employed as a computer 
specialist for a major airline. 

It is clear from the language of this regulation that what 
is contemplated as marginal employment is employment that 
does not accord the veteran a living wage.  See Moore 
(Robert) v. Derwinski 1 Vet. App. 356 (1991) [for the 
purposes of § 4.16(a), substantially gainful employment 
suggests a living wage].  The veteran's attorney does not 
suggest that the veteran's salary during the period prior 
to September 2001 did not afford him a living wage.  The 
veteran in his October 2001 claim for a TDIU listed his 
salary for the previous 12 months as $48,000, and his 
salary for the year 1999 as $65,000.    

The veteran's attorney points, at page 2 of the brief in 
support of his July 2002 notice of disagreement, to 
special work requirements imposed on the veteran, such as 
the need to be escorted to and from his work station and 
to seclude him from contact with others, as satisfying the 
provisions for a sheltered work environment under 
38 C.F.R. § 4.16(a).  However, the Board notes that the 
language of the regulation cited by the veteran's attorney 
simply does not address such matters.  It in fact appears 
that the veteran's employer was accommodating the 
veteran's disability, as is required by law.  See the 
Americans with Disabilities Act of 1990, 42 U.S.C. 
§ 12205.  Such accommodation does not lead to the 
conclusion that the veteran was unemployable or engaged in 
marginal employment. 

The Board concludes that the veteran's employment as a 
computer specialist for a major airline, being paid a wage 
far in excess of the poverty threshold, did not constitute 
a sheltered workshop environment.  The Board additionally 
concludes that his employer's efforts to isolate the 
veteran from other employees, although unquestionably 
evidence of his problems with PTSD, do not render such 
employment marginal employment as contemplated by the 
regulations.

Further, the Board notes the holding in Faust v. West, 13 
Vet. App. 342, 355 (2000), which, in the context of a 
rating reduction, discussed the applicability of 38 C.F.R. 
§ 343(c)(1) and 4.16(a).  The Court held there that, where 
a veteran became employed, as shown by clear and 
convincing evidence, at a substantially gainful 
occupation--i.e., one that provides annual income that 
exceeds the poverty threshold for one person, irrespective 
of the number of hours or days that the veteran actually 
worked and without regard to the veteran's earned annual 
income prior to his having been awarded a 100% rating 
based on individual unemployability--such employment 
constitutes, as a matter of law, a substantially gainful 
occupation and thus "actual employability."  As stated, 
the evidence does not show and the veteran does not 
contend that his income was below the poverty threshold 
during the period in question, and there is no other basis 
on which to find that he was marginally employed during 
that period. The Board accordingly rejects the contentions 
of the veteran's attorney. 
  
There is no medical evidence consistent with 
unemployability prior to the veteran's hospitalization on 
April 16, 2001.  Indeed, it appears that the veteran did 
not seek medical treatment during the year prior to April 
16, 2001.  As discussed above in connection with the VCAA, 
the attorney requested a remand for "a retrospective 
medical opinion of that period", which for reasons stated 
above the Board has declined to pursue.

The Board is aware of subsequent medical records which 
assigned GAF scores no higher than 40 for a period before 
April 16, 2001.  The April-June 2001 hospitalization 
report states that the veteran's GAF score for the year 
prior was no higher than 40, and the report of 
hospitalization from October to December 2001 similarly 
found the veteran's GAF score to have been no higher than 
40 for the previous year.  However, no specific basis was 
provided for these conclusions, and the Board assigns less 
weight of probative value to such assessments than it does 
to other evidence of record, which indicts that the 
veteran was employed, albeit with certain problems with 
respect to interpersonal relationships, for many years 
until he was hospitalized on April 16, 2001.   The Board 
does not believe that the evidence is in equipoise as to 
this question.

In short, the earliest date that it was factually 
ascertainable that an increase in disability occurred was 
April 16, 2001.  The Board observes at this juncture that 
VA regulations provide that a TDIU may be assigned where 
the schedular rating is less than total.  See 38 C.F.R. § 
4.16(a) (2002).  It follows that TDIU is not an available 
benefit for a VA compensation beneficiary who has a total 
schedular rating.  Cf. VAOPGPREC 6-99.  Since the veteran 
had a temporary total rating from April 16, 2001 until 
September 1, 2001, the effective date of TDIU can not be 
established during this period.  The RO correctly 
concluded that the effective date for TDIU was September 
1, 2001.

In summary, for the above stated reasons and bases, the 
Board concludes that an informal claim for a TDIU was 
submitted on April 16, 2001, and that it was factually 
ascertainable by the objective medical evidence that he 
became individually unemployable due to his service-
connected disabilities as of that date and no earlier.  
Because a temporary total disability rating was in effect 
from April 16, 2001 to September 1, 2001, the veteran is 
entitled to an effective date of September 1, 2001 for 
TDIU.  The appeal is accordingly denied.



ORDER

Entitlement to an effective date for TDIU earlier than 
September 1, 2001 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

